Citation Nr: 1640415	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1986 to March 1987, July 2003 to August 2003, and May 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded this matter in April 2015.

The Board also remanded the issue of entitlement to service connection for sinusitis and allergic rhinitis in April 2015.  On remand, the VA Appeals Management Center granted the Veteran service connection for chronic sinusitis and service connection for allergic rhinitis in a December 2015 rating decision.  This represents a total grant of the benefit sought on appeal with respect to the issue previously remanded by the Board.  Therefore, the issue is no longer on appeal, and is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Following issuance of the most recent supplemental statement of the case as to the issue on appeal, additional evidence, to include additional VA treatment records, was associated with the record.  The Veteran did not waive agency of original jurisdiction consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2015).  However, because the action taken herein is favorable and not prejudicial to the Veteran, the Board will proceed with appellate consideration despite the absence of such a waiver.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The probative evidence is at least at relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for obstructive sleep apnea.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as it relates to the claim for entitlement to service connection for obstructive sleep apnea is deemed to be harmless error, as is any deficiency in VA's compliance with the April 2015 Board remand, and further discussion of VA's compliance with the duties to notify and assist and to comply substantially with the Board remand is not necessary.  See Bernard, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  This may be accomplished by affirmatively showing inception during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Analysis

The Veteran contends that he has obstructive sleep apnea that had its onset during his active service.  Specifically, he contends that, although the condition was not formally diagnosed until after his separation from active service, it first manifested during his active service in the form of snoring and other sleep difficulties.  See, e.g., Correspondence from the Veteran, received in September 2007; Correspondence from the Veteran, received in July 2009.

A review of the medical evidence of record reveals that the Veteran underwent a sleep study in July 2007, during which the Veteran had moderate snoring and generated an apnea hypopnea index of 29.8 per hour.  The attending physician, D. Guan, M.D., diagnosed the Veteran with moderate obstructive sleep apnea syndrome and recommended use of CPAP titration to eliminate the apneas, hypopneas, snoring, arousals, and oxygen desaturations.  The VA treatment records reflect that the Veteran has used a CPAP to control his obstructive sleep apnea throughout the appeal period.  Accordingly, there is evidence of a current disability of obstructive sleep apnea.

As to an in-service incurrence of the disability, in addition to the Veteran's statements attesting to an in-service onset, the record includes a statement from the Veteran's wife, dated in July 2007, and from [redacted], one of the Veteran's fellow service members, dated in August 2007.  In her statement, the Veteran's wife reports that he had been unable to get a good night's rest since returning from his deployment in Iraq because he snores badly.  In his statement, Mr. [redacted] indicates that he was deployed with the Veteran in 2004 and 2005.  While deployed, he and the Veteran slept near one another.  He states, "A couple of months into our deployment fellow soldiers and I started being awakened by excessively loud and erratic gasping and snoring coming from [the Veteran].  It sounded as if he were fighting for air in his sleep.  Out of concern we would wake him occasionally to ask him to turn on to his side because these episodes of snoring and gasping were so loud and disturbing."  A review of the Veteran's service treatment records reveals that, in a post-deployment health assessment dated in October 2005, the Veteran answered that he had difficulty breathing and still felt tired after sleeping during his deployment.  The Board finds no reason to doubt the Veteran's credibility as to his in-service symptoms or the credibility of the other lay witnesses in their assertions because the Veteran's statements and other lay witness statements are consistent and are supported by the information contained in the Veteran's service treatment records, to include the October 2005 post-deployment health assessment.  Accordingly, the Board finds that the Veteran had snoring and sleep disturbances during his active service.

However, although the Veteran and the other lay witnesses are competent to report symptoms such as snoring and gasping, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), they are not considered competent to medically attribute such symptoms to any particular disability, such as obstructive sleep apnea, because such is a complicated medical issue that requires medical knowledge and expertise the Veteran and other lay witnesses have not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, to determine whether the snoring and other sleep difficulties the Veteran had during service were attributable to as-yet undiagnosed obstructive sleep apnea, the Board turns to the competent medical opinion evidence of record.

In that regard, the Board notes that the record contains conflicting medical opinions.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In favor of a finding of in-service incurrence of the obstructive sleep apnea is a statement received in October 2007 from Dr. Guan, the physician who interpreted the Veteran's July 2007 sleep study and diagnosed the Veteran with obstructive sleep apnea.  In the statement, Dr. Guan notes that he completed an extensive medical interview and examination of the Veteran.  He states that symptoms of excessive snoring and restless sleep did not present until mid-2005, which correlates with the Veteran's deployment to the Middle East.  In addition, the Veteran's present treatment with CPAP had resolved his symptoms of excessive daytime hypersomnolence.  The Board interprets Dr. Guan's statement as supporting the Veteran's contentions that his in-service snoring and other sleeping difficulties were symptoms of obstructive sleep apnea, which was only later diagnosed in the July 2007 sleep study.  Although there is no indication that Dr. Guan had an opportunity to review the record, he did take an accurate medical history from the Veteran.  In addition, the statement is based on an in-person interview and examination of the Veteran.  Furthermore, the Board notes that Dr. Guan is a diplomate of the American Board of Sleep Medicine, and therefore has particular expertise in the field of sleep medicine.  For these reasons, the Board affords great probative weight to Dr. Guan's statement attributing the in-service snoring and other sleep difficulties to obstructive sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Against a finding of in-service incurrence of the obstructive sleep apnea are the opinions from a VA examiner included in a July 2015 VA examination report and a March 2016 VA addendum opinion.  In the July 2015 VA examination report, the examiner noted that she reviewed the record and interviewed the Veteran in person.  She also acknowledged the Veteran's reports of in-service snoring.  However, she opined that it is less likely than not that the Veteran had sleep apnea in service because he was not diagnosed with the disability until July 2007.  Rather, it is likely that the Veteran had excessive snoring disorder in service.  The examiner further noted that it is difficult to diagnose sleep apnea without a sleep study.  In the March 2016 VA addendum opinion, the examiner further stated that a patient can have snoring due to several reasons, including sleep apnea.  However, the Veteran's service treatment records "do not show that the Veteran's snoring disorder in service was sec[ondary] to sleep apnea."  Although the examiner reviewed the record and interviewed the Veteran, her opinions do not reflect full consideration of the competent and credible lay witness evidence of record or to the circumstances of the Veteran's service.  Specifically, they do not reflect consideration of Mr [redacted] August 2007 statement that he witnessed the Veteran not only snore, but also gasp for air while sleeping.  The opinions also do not reflect consideration of the October 2005 post-deployment health assessment reflecting the Veteran's report of difficulty breathing and still feeling tired after sleeping during his deployment.  Moreover, the examiner suggests that there would have needed to be an in-service sleep study to confirm sleep apnea during service.  However, the record reflects that, when the Veteran first experienced snoring and other sleep difficulties, he was deployed to Iraq, which, as indicated on his DD Form 214, was an imminent danger pay area.  He returned from that deployment in late October 2005, and was discharged less than a month later in November 2005.  The fact that the Veteran underwent a sleep study less than two years after his separation from active service in July 2007 reflects positively on his assertions of continuous symptoms since his deployment, and shows diligence in addressing those symptoms.  The Board finds it reasonable that the Veteran did not undergo a sleep study during his active service, given the circumstances of his service, see 38 U.S.C.A. § 1154, and that he should not be faulted for not having a sleep study during service.  For these reasons, the Board affords relatively less probative weight to the VA examiner's opinions.  See Nieves-Rodriguez, 22 Vet. App. 295.

In summary, the Veteran and other lay witnesses have presented competent and credible evidence as to the Veteran's in-service symptoms of snoring and other sleeping difficulties.  In addition, the Veteran's service treatment records show that he reported difficulty breathing and still feeling tired after sleeping during his deployment on a post-deployment health assessment.  Dr. Guan has presented greatly probative medical opinion evidence supporting the Veteran's contentions that his in-service snoring and other sleeping difficulties were symptoms of obstructive sleep apnea, which was only later diagnosed in the July 2007 sleep study.  The July 2015 VA examiner provided relatively less probative medical opinion evidence that the Veteran's obstructive sleep apnea was not incurred in service.  Accordingly, the Board finds that the probative evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.  See 38 C.F.R. § 3.303(a).  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the obstructive sleep apnea must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


